IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE                 FILED
                            NOVEMBER 1997 SESSION
                                                           December 12, 1997

                                                           Cecil W. Crowson
STATE OF TENNESSEE,            )                          Appellate Court Clerk
                               )
             Appellee,         )    No. 01C01-9609-CR-00414
                               )
                               )     Putnam County
v.                             )
                               )     Honorable Leon Burns, Jr., Judge
                               )
SCOTTY WRIGHT,                 )     (Sentencing)
                               )
             Appellant.        )


For the Appellant:                  For the Appellee:

David Neal Brady                    John Knox Walkup
District Public Defender            Attorney General of Tennessee
   and                                     and
H. Marshall Judd                    Janis L. Turner
Assistant Public Defender           Assistant Attorney General of Tennessee 215
215 Reagan Street                   450 James Robertson Parkway
Cookeville, TN 38501                Nashville, TN 37243-0493

                                    William Edward Gibson
                                    District Attorney General
                                            and
                                    Lillie Ann Sells
                                    Assistant District Attorney General
                                    145 South Jefferson Avenue
                                    Cookeville, TN 38501




OPINION FILED:____________________


APPEAL DISMISSED

Joseph M. Tipton
Judge
                                      OPINION



              The defendant, Scotty Wright, appeals as of right from the Putnam

County Criminal Court relative to sentences imposed upon him for two offenses of the

sale of over .5 grams of cocaine, Class B felonies. He received two eight-year

concurrent sentences, with split confinement ordered by which he was to serve one

year in jail with the balance suspended and then be placed on probation for eleven

years. In this appeal, he complains about the one year of confinement that was

imposed.



              The issue in this case is moot. The judgments of conviction were entered

August 13, 1996, and provided the defendant with one hundred five days pretrial jail

credit as of August 12, 1996. The judgments state that the defendant was to be

released from jail on April 29, 1997. The record reflects that the defendant remained in

jail pending this appeal.



              Thus, the defendant served his year in confinement by the end of April

1997, approximately one month after the appellee’s brief was filed by the state. With

the sole issue being whether the defendant should have been confined for a year, the

matter is moot and the case should be dismissed. See State ex rel. Lewis v. State, 208

Tenn. 534, 537-38, 347 S.W.2d 47, 48 (1961); State v. Rogers, 703 S.W.2d 166, 169

(Tenn. Crim. App. 1985).



              We note that there was no request for an expedited appeal process and

decision in this case. See T.R.A.P. 2. Also, although the defendant filed a motion in

May 1997 to dismiss his appeal, accompanied by his signed affidavit to that effect,

neither the motion nor the affidavit provide any basis for the dismissal. That is, the

motion simply states that the defendant “moves the court to dismiss his appeal.” The



                                             2
motion was denied in May 1997 for the failure of the defendant’s affidavit to show that

he had been advised of his appeal rights and expressly waived those rights. See Tenn.

Ct. Crim. App. R. 11. No further action was taken by the parties. 1 Thus, this case

remained on the active docket and was ultimately assigned to this panel.



                 In any event, we hold that this case should be dismissed for mootness

with the costs taxed against the defendant.



                                                           _______________________________
                                                           Joseph M. Tipton, Judge

CONCUR:



________________________
John H. Peay, Judge



________________________
David H. Welles, Judge




                 1
                   The appellate court clerk’s file contains a copy of a letter dated April 15, 1997, from the
defendant’s counsel to the assistant attorney general assigned to this case noting that a motion and order
to dismiss the appeal would be filed because the defendant had served his time and the issue on appeal
was moot. Thus, although counsel for the parties were then aware that the appeal should be dismissed,
no one notified this court. Counsel should not assume that sending to the clerk a copy of a letter
addressed to opposing counsel will be brought to the attention of the court or that it is even proper for the
court to take note of it as a matter of proof.

                                                      3